Citation Nr: 0016064	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service connected 
postoperative right knee meniscectomy, status post total 
right knee replacement, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, and has an additional approximate one-year of 
active duty service.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected postoperative 
right knee meniscectomy, status post total right knee 
replacement above 30 percent.  The Board also notes that the 
veteran stated in his September 1998 Appeal to the Board (VA 
Form 9) and during his February 2000 that he also suffers 
from a left knee disability secondary to his service 
connected right knee disability.  The Board refers this claim 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected postoperative right knee 
meniscectomy, status post total right knee replacement, has 
been manifested by complaints of daily knee stiffness and 
aching pain that increases after prolonged walking and 
requires daily pain medication, limited motion and weakness 
of the knee and objective evidence of pronounced tenderness 
on knee cap area, on deep palpation or tapping over the 
artificial joint, right thigh pain immediately above the 
knee, and range of motion to 90 degrees in flexion. 





CONCLUSION OF LAW

The criteria for an assignment of a rating greater than 30 
percent for postoperative right knee meniscectomy, status 
post total right knee replacement have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The RO granted service 
connection for postoperative residuals of a right knee 
meniscectomy in an October 1970 rating decision, with a 20 
percent rating effective September 4, 1970, the date 
following service separation.  The veteran's service medical 
records  reveal that the veteran injured his right knee 
initially during Officer Candidates School in November 1966, 
and then reinjured his knee in September 1968 during service 
in Vietnam.  Further inservice examinations revealed a tear 
of the medial meniscus, for which he underwent a medial 
meniscectomy in March 1969.  His June-July 1970 service 
separation physical examination indicated continued right 
knee pain with some locking and giving way. 

In a February 1984 rating decision, the RO granted a 
temporary 100 percent rating for the period of January 15, 
1984 until March 1, 1984, for a January 1984 right knee 
arthrotomy and lateral patellar retinacular release that 
showed chondromalacia of the right patella.  The record also 
shows that the veteran also underwent arthroscopy in May 1983 
for a lateral epicondylar release.  In the February 1984 
rating decision, the RO returned the right knee disability 
rating to 20 percent effective March 1, 1984.  In a December 
1984 rating decision, the RO decreased the right knee 
disability rating to 10 percent, effective March 1, 1985, 
based on evidence from a November 1984 VA examination showing 
normal gait and squatting ability, with no crepitation or 
fluid present on the knee, but some numbness over the front 
of the right knee.  The veteran appealed this rating decision 
to the Board, where the 10 percent rating was confirmed in an 
August 1985 decision.       

In July 1985, the veteran again underwent right knee 
arthroscopy for medial joint arthritis, which resulted in the 
release of one suprapatellar adhesion.  The 10 percent right 
knee rating continued until the veteran requested an 
increased rating in July 1996.  The evidence shows that in 
September 1996 the veteran underwent a right total knee 
replacement arthroplasty, as well as removal of an internal 
fixation device for the right tibia, which was in place from 
a July 1993 high tibial osteotomy.  Prior to this total right 
knee replacement, private medical records from June 1995 
indicated advanced post-traumatic right knee arthritis 
requiring anti-inflammatory medications and steroid 
injections.  In an October 1996 rating decision, the RO 
granted a 100 percent right knee rating from September 3, 
1996 until November 1, 1997, with a subsequent 30 percent 
rating effective November 1, 1997.  The veteran has appealed 
a subsequent, November 1997, rating decision that confirmed 
the 30 percent rating.

As indicated above, the veteran has appealed the assignment 
of a 30 percent rating for his service connected 
postoperative right knee meniscectomy, status post total 
right knee replacement, and contends that a higher rating is 
warranted.  After a review of the records, the Board finds 
that the evidence is against his claim for an increased 
evaluation above 30 percent.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, a 
prosthetic replacement of the knee joint is assigned a 100 
percent rating for 1 year following implantation of 
prosthesis.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is assigned.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to DCs 5256, 5261, or 5262.  
The minimum rating is 30 percent.  

The most recent VA examination of the veteran's right knee 
condition, from September 1997, reveals that the veteran 
complains of daily right knee aching and stiffness that is 
aggravated after prolonged sitting.  He also notices pain 
when going down stairs and on uneven ground.  Upon 
examination, the right knee was tender to pressure and to a 
blow, and was somewhat swollen, but with good alignment 
following total knee replacement.  There was no noticeable 
quadricep atrophy, but there was a noticeable enlargement of 
the knee.  The knee was warm to palpation, and very tender to 
palpation on the kneecap area on deep palpation or tapping 
over the artificial joint.  The knee appeared stable medially 
and laterally, with full extension without pain and 90 
degrees of flexion.  The examiner noted that the veteran does 
not have flare-ups, has some residual weakness and daily pain 
and aching as previously described.  X-rays revealed the 
veteran's right knee prosthesis in place, with normal 
metallic component alignment and bony metallic interfaces 
well preserved.  The right fibular head showed deformity 
likely from remote trauma and/or related to the prosthesis 
surgery.     

The Board finds that the veteran's residual weakness, pain or 
limitation of motion  would not support the assignment of a 
rating higher than 30 percent, using by analogy DC 5256, 5261 
or 5262.  The veteran does not have ankylosis of the knee, as 
is required under DC 5256.  The evidence from the most recent 
VA examination does not show that the veteran's right knee 
extension is limited to the 30 degrees required for a 40 
percent rating.  Finally, there was no evidence of joint 
nonunion with loose motion requiring a brace.    

In reviewing all of the evidence, the Board is faced with a 
determination of whether the veteran's right knee condition 
causes him severe painful motion or severe weakness in his 
right knee and leg, or whether he has intermediate degrees of 
residual weakness, pain or limitation of motion.  The Board 
finds that although the veteran's knee condition provides, at 
times, significant pain and weakness after prolonged walking 
or on inclines or stairs, his knee condition does not rise to 
the level of severe pain and weakness required of a 60 degree 
rating.  The evidence shows that he was able to walk 
reasonably well, with no more than a slight limp at the time 
of the September 1997 VA examination.  His range of motion, 
while limited to 90 degrees in flexion, does not fall within 
the guidelines of severe limitation of motion under the 
Schedule.  

During his February 2000 Travel Board Hearing, the veteran 
testified that he does relatively well with right knee pain 
when walking on a flat surface, but with prolonged walking, 
or walking on inclines or stairs he has more problems with 
pain and weakness.  He stated that he needs to utilize the 
railings for balance when walking up or down stairs.  He 
estimated that his knee pain is in the 3-4 range, out of 10, 
while he is seated, and increases to a 6 or 7 after 30 
minutes of walking.  He also stated that he uses a cane when 
prolonged walking due to occasional weakness in the knee.  He 
also testified that his pain, which he describes as a 
constant aching and throbbing as opposed to the stabbing knee 
pains before his knee replacement surgery, requires him to 
use pain medication when he gets home from work and before he 
goes to bed.  As for knee weakness, he testified that he has 
only had one bad fall over the past year, but that his 
prosthesis separates while he is seated and goes back 
together when he stands, causing pain and necessitating 
holding onto something for a few to 30 seconds before he can 
walk.    

The Board also notes that private treatment records from Pitt 
Orthopedic Service, Inc. following the prosthesis surgery, 
from October 1996 to September 1997, indicate that the 
veteran was doing well with his prosthetic knee, with some 
aching after prolonged standing, but minimal pain.  The 
records from September 1997 do indicate that he cannot squat 
and has a range of motion from zero to 85 degrees.  However, 
it also states that he walks with minimal limp and has 
excellent knee stability with a well fixed prosthesis, 
according to radiographic results.  The most recent record of 
treatment in evidence, from Randolph M. Williams, M.D. in 
December 1999, indicates that the veteran has evidence of 
failure of bony ingrowth in the tibial component of the right 
knee prosthesis, which results in transitional pain after 
sitting and after prolonged standing, making his activity 
level "somewhat limited".  Dr. Williams states that the 
veteran does not have normal strength in the knee, needs 
support to use stairs and has continued right knee 
"discomfort" that requires pain medication.     

The Board finds that all of this current evidence, from VA 
examination, from the veteran's own account during his Board 
Hearing and from his private medical treatment since his 
total knee replacement, all lead to the conclusion that the 
veteran has definite right knee pain and weakness, but that 
it does not rise to the level of severe painful motion or 
severe weakness.  He only uses a cane on prolonged, 30 minute 
walks, does not use a knee brace, and describes his knee pain 
as at least a 3 or 4 on a scale of 0 to 10, with 
exacerbations to 6 or 7 after prolonged walking.  Even in 
view of the mandate of 38 C.F.R. § 4.7 to grant the higher of 
two ratings when the evidence more closely approximates the 
higher evaluation, the Board is convinced that the present 30 
percent rating appropriately describes the veteran's right 
knee condition following his total knee replacement.         

In evaluating the veteran's right knee condition, the Board 
considers all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.   
38 C.F.R. § 4.45 directs consideration of joint disability 
due to less movement of the joint than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  
§ 4.59 applies to disability due to arthritis.  

In looking at the evidence, the Board finds that an 
additional rating under these regulations is not appropriate.  
The Board has already described the level of pain and 
weakness in the right knee that warrants a 30 percent rating, 
vice a 60 percent rating, under DC 5055.  As the Board has 
found that these symptoms, which the Board finds are 
definitely present but not severe, have been taken into 
account in it rating under DC 5055.  Furthermore, the Board 
finds that the evidence from the 
September 1997 VA examination, namely the acknowledgment of 
some residual weakness and daily pain and aching, but no 
flare-up conditions, is consistent with the 30 percent rating 
under DC 5055.  The Board does not find that an additional 
rating is warranted for functional loss due to pain and other 
factors such as absence of joints, or increased joint 
movement or weakness, under §§ 4.40 and 4.45.

As for an additional rating under § 4.59, the evidence on 
record does not show that the veteran has had degenerative 
arthritis since his September 1996 total knee replacement 
surgery.  Thus, the disability contemplated in § 4.59 and DC 
5003, which would warrant consideration, and potential 
greater disability rating, pursuant to Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) and VAOPGCPREC 23-97 (7/1/97) 
(precedent opinion of the VA General Counsel) is not 
applicable.  See also, Hicks v. Brown, 8 Vet. App. 417 
(1995).  The record is clear that the veteran had a history 
of arthritis in the right knee prior to his knee replacement 
operation.  As an example, Pitt Orthopedic pre-surgery 
treatment notes from June 1995 indicate that the veteran had 
advanced posttraumatic degenerative arthritis of the right 
knee.  The evidence strongly suggests that arthritis in the 
right knee, with accompanying sharp, continuous pain, was the 
reason why the veteran now has a prosthetic knee joint.  This 
prosthesis, by its artificial nature, removes the issue of 
arthritis in the knee joint.  The Board points out that the 
September 1997 VA X-ray report describes the alignment of the 
prosthetic right knee, but does not report any degenerative 
arthritis as was found in June 1995 prior to total knee 
replacement surgery.  These most recent X-rays provide the 
physician with a basis for an assessment of the functioning 
of the prosthetic knee.  Based on this evidence, the Board 
finds that, with the veteran's prosthetic right knee since 
September 1996, there is no longer evidence of arthritis for 
rating consideration.  Therefore, Diagnostic Code 5003 and 
§ 4.59 do not apply to the evidence before the Board for an 
increased rating. 

The 30 percent disability rating for the veteran's right knee 
condition according to the Schedule, does not preclude the 
Board from granting a higher rating for this disability.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether either 
claim in this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
knee.  However, the record does not establish a basis to 
support a higher rating for the veteran's knee disability 
under the Schedule.  Additionally, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does show that the veteran has required several 
periods of hospitalization for his right knee condition, 
beginning with his inservice knee surgery and followed by 
surgical procedures in 1983, 1984, 1985, 1993 -- ending with 
the total knee replacement surgery in 1996.  There is no 
question that the veteran has had significant right knee 
problems through the years as exemplified by his numerous 
knee operations.  His total knee replacement surgery, 
however, has appeared to alleviate the conditions that 
necessitated these previous surgical procedures.  As 
explained, these operations were for repair of meniscal 
tears, patella problems, and degenerative arthritis.  The 
veteran's artificial knee has alleviated the conditions that 
required the surgeries.  He has not required hospitalization 
or surgery since the total knee replacement in 1996.  Thus, 
the Board does not find that his current knee condition 
requires an extraschedular rating based on his past history 
of hospitalization.  The record also does not show that this 
condition has markedly interfered with his employment.  The 
Board acknowledges that the veteran explained during his 
Travel Board Hearing that he sold his business that he owned 
for 20 years because his knee condition did not allow him to 
do the lifting and physical activity required of the job.  
However, the veteran has also explained that he is gainfully 
employed by the North Carolina Commerce Department as an 
economic developer in the recruiting industry.  He described 
how he has, upon occasion, been unable to climb into truck 
beds or onto boats because of his knee condition.  However, 
he also explained that he just has someone else perform those 
tasks while he stands back.  The evidence does not show that 
his knee condition has so damaged his ability to work that he 
should receive extraschedular consideration.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from the postoperative condition of his right knee 
with total knee replacement is adequately compensated by the 
rating now assigned.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) (1999) is not warranted in this 
case.


ORDER

Entitlement to an increased rating for postoperative right 
knee meniscectomy, status post total right knee replacement, 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

